DETAILED ACTION
	Claims 1-20 are present for examination.
	Claims 1, 2, 4, 8, 9 and 14-16 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6-8, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2019/0103872) in view of Weber et al. (US 2019/0043536).
With respect claim 1, Clark et al. teaches a configuration memory read/write unit configured to receive configuration data (see Fig. 13 and paragraphs 77-78; DRIP controller) for storage in a configuration memory of the programmable device (see Fig. 13 and paragraphs 77-
a plurality of configuration memory read/write controllers coupled to the configuration memory read/write unit (see Fig. 13 and paragraphs 77-78; controllers 58; 122 and 124);  
a plurality of fabric sub-regions (FSRs) (see Fig. 13 and paragraph 78; memory segments 142A-142D) and respectively coupled to the plurality of configuration memory read/write controllers (see Fig. 13,memory segments 142A-142D coupled to controllers 52, 122 and 124), each FSR including a pipeline of memory cells (see Fig. 13 and 16; pipeline columns 242B-242D) of the configuration memory disposed between buffers (see Fig. 13 and page 8, Table 1; configuration memory 52 and buffers) and a configuration memory read/write pipeline unit (see paragraph 77-78 and 90).
Clark et al. does not explicitly teach a configuration memory read/write pipeline unit coupled between the pipeline and a next one of the plurality of FSRs and to a respective one of the plurality of configuration memory read/write controllers
However, Weber et al. teaches a configuration memory read/write pipeline unit (see Fig. 10 and paragraphs 16 and 59; pipeline circuitry 130) coupled between the pipeline and a next one of the plurality of FSRs (see Fig. 10 and paragraphs 52, 54 and 58-59; pipeline circuitry is between CRAM 52 and FPGA fabric sectors 50)   and to a respective one of the plurality of configuration memory read/write controllers (see Fig 10, and paragraphs 58-59; pipeline circuitry is coupled to controller 58).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system 

With respect claim 6, Clark et al. teaches wherein the pipeline in each of the plurality of FSRs includes a dataline pipe, a frame address register (FAR) pipe, and a control pipe, where the dataline pipe propagates configuration data, the FAR pipe propagates address information, and the control pipe propagates control signals for latching the dataline pipe and the FAR pipe (see paragraphs 90-91; programmable integrated circuit device including a configuration source, which may be the FMIB DATA 106, a DR 136, that may have two segments DR_A 144A and DR_B 144B, address registers 134A-D, and a segmented CRAM (e.g., configuration memory 52) with memory segments 142A-D, and pipeline columns 242A, 242B, and 242C. Of note, the address register circuitry 134 may include multiple address registers 134A-D. Individual address registers 134A-D allow one data frame per memory segment to be written at a time. As a result, memory segments 142A-D of the configuration memory 52 may be written per device at one time.).

With respect claim 7, Clark et al. teaches wherein the pipeline in each of the plurality of FSRs includes a tag pipe configured to latch read data on the dataline pipe (see paragraph 91; CRAM values are propagated through memory segment to appropriate CRAM cells. Multiple data frames may be programmed at the same time by the CRAM values being pipelined).

With respect claim 8, Clark et al. teaches a programmable fabric (see paragraph 40; FPGA); 

a configuration memory read/write unit configured to receive configuration data (see Fig. 13 and paragraphs 77-78; DRIP controller) for storage in the configuration memory (see Fig. 13 and paragraphs 77-78, configuration data is loaded in configuration memory);
a plurality of configuration memory read/write controllers coupled to the configuration memory read/write unit (see Fig. 13, controllers 52, 122 and 124); a plurality of fabric sub-regions (FSRs) (see Fig. 13 and paragraph 78; memory segments 142A-142D) respectively coupled to the plurality of configuration memory read/write controllers (see Fig. 13,memory segments 142A-142D coupled to controllers 52, 122 and 124), each FSR including a pipeline of memory cells (see Fig. 13 and 16; pipeline columns 242B-242D) of the configuration memory disposed between buffers and a configuration memory read/write pipeline unit (see paragraph 77-78 and 90) coupled between the pipeline and a next one of the plurality of FSRs (paragraphs 90-91; memory segments 142A-142D and pipeline segments 242B-242D).
Clark et al. does not explicitly teach a configuration memory read/write pipeline unit coupled between the pipeline and a next one of the plurality of FSRs and to a respective one of the plurality of configuration memory read/write controllers
However, Weber et al. teaches wherein a configuration memory read/write pipeline unit (see Fig. 10 and paragraphs 16 and 59; pipeline circuitry 130) is coupled between the pipeline and a next one of the plurality of FSRs (see Fig. 10 and paragraphs 52, 54 and 58-59; pipeline circuitry is between CRAM 52 and FPGA fabric sectors 50)   and to a respective one of the plurality of 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Clark et al. to include the above mentioned to improve the device performance by allowing for faster data utilization (see Weber, paragraph 34)

With respect claim 13, Clark et al. teaches wherein the pipeline in each of the plurality of FSRs includes a dataline pipe, a frame address register (FAR) pipe, and a control pipe, where the dataline pipe propagates configuration data, the FAR pipe propagates address information, and the control pipe propagates control signals for latching the dataline pipe and the FAR pipe (see paragraphs 90-91; programmable integrated circuit device including a configuration source, which may be the FMIB DATA 106, a DR 136, that may have two segments DR_A 144A and DR_B 144B, address registers 134A-D, and a segmented CRAM (e.g., configuration memory 52) with memory segments 142A-D, and pipeline columns 242A, 242B, and 242C. Of note, the address register circuitry 134 may include multiple address registers 134A-D. Individual address registers 134A-D allow one data frame per memory segment to be written at a time. As a result, memory segments 142A-D of the configuration memory 52 may be written per device at one time).

With respect claim 14, Clark et al. teaches wherein the pipeline in each of the plurality of FSRs includes a tag pipe configured to latch read data on the dataline pipe (see paragraph 91; CRAM values are propagated through memory segment to appropriate CRAM cells. Multiple data frames may be programmed at the same time by the CRAM values being pipelined).

With respect claim 15, Clark et al. teaches receiving, at configuration memory read/write unit, (see Fig. 13 and paragraphs 77-78; DRIP controller) configuration data for storage in a configuration memory of the programmable device (see Fig. 13 and paragraphs 77-78, configuration data is loaded in configuration memory), the configuration memory comprising a plurality of frames(see paragraph 91; multiple data frames may be programmed at the same time by the CRAM values being pipelined); 
 providing the configuration data to a plurality of configuration memory read/write controllers coupled to the configuration memory read/write unit (see Fig. 13 and paragraphs 77-78; sector controller 58 may request loading of configuration data to the fabric memory 130 from data coming from a legacy interface. In such situation, the DRIP controller 122 may, in coordination with the DRIP controller 124, pull the data from the legacy interface and load the configuration data to the fabric memory 130); and 
providing the configuration data from the plurality of configuration memory read/write controllers to a plurality of fabric sub-regions (FSRs) (see Fig. 13 and paragraph 78; memory segments 142A-142D) respectively coupled to the plurality of configuration memory read/write controllers (see Fig. 13,memory segments 142A-142D coupled to controllers 52, 122 and 124), each FSR including a pipeline of memory cells of the configuration memory disposed between buffers and a configuration memory read/write pipeline unit (see paragraph 77-78 and 90).
Clark et al. does not explicitly teach wherein a configuration memory read/write pipeline unit is coupled between the pipeline and a next one of the plurality of FSRs and to a respective one of the plurality of configuration memory read/write controllers.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Clark et al. to include the above mentioned to improve the device performance by allowing for faster data utilization (see Weber, paragraph 34)

With respect claim 20, Clark et al. teaches wherein the pipeline in each of the plurality of FSRs includes a dataline pipe, a frame address register (FAR) pipe, and a control pipe, where the dataline pipe propagates configuration data, the FAR pipe propagates address information, and the control pipe propagates control signals for latching the dataline pipe and the FAR pipe (see paragraphs 90-91; programmable integrated circuit device including a configuration source, which may be the FMIB DATA 106, a DR 136, that may have two segments DR_A 144A and DR_B 144B, address registers 134A-D, and a segmented CRAM (e.g., configuration memory 52) with memory segments 142A-D, and pipeline columns 242A, 242B, and 242C. Of note, the address register circuitry 134 may include multiple address registers 134A-D. Individual address registers 134A-D allow one data frame per memory segment to be written at a time. As a result, memory segments 142A-D of the configuration memory 52 may be written per device at one time).
 
Allowable Subject Matter
Claims 2-5, 9-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1, 6-8, 13-15 and 20 have been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment. 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARACELIS RUIZ/Primary Examiner, Art Unit 2139